DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 8/16/21.  Claim 1 has been amended. Claims 9-11 are withdrawn.  Claims 1-11 are pending.  Claims 1-8 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitations of "retrieving the variational autoencoder from a computer memory, wherein the variational autoencoder comprises: a second statistical model….and a first statistical model….” within claim 1 appear to constitute new matter. 
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dimension of the multidimensional observable variable space" in the lines 16-17, “the functional dependencies“ in line 25, and “the individuals developing said health condition“ in lines 28-29.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-4 recite the limitation "the intervention variable space" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claims 5-8 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 2017/0161635 A1) in view of Royall et al. (US 2013/0224117 A1), and further in view of Hermida Domingez et al. (US 2016/0342764 A1).
(A) Referring to claim 1, Oono discloses a computer implemented method of training a variational autoencoder , the variational autoencoder  being used to predict whether a user will develop a health 
retrieving the variational autoencoder from a computer memory, wherein the variational autoencoder comprises (para. 145, 9, and 41 of Oono; note the computer system comprises a variational autoencoder/the generative model resides in a computer system):  DMEU 16233887-1.102881.0032
a second statistical model modelling a probabilistic graphical model, the second statistical model comprising probability distributions linking an outcome relating to a likelihood of the user developing the health condition to an intervention variable used to model a treatment and a multidimensional latent variable space (para. 6, 9, and 92-95 of OOno; note the encoder, drug prediction, that the latent variable is modeled by a probability distribution, and learning the level of effectiveness and/or the level of toxicity or side effects for a given chemical compound) and 
a first statistical model comprising probability distributions used to generate the multidimensional latent variable space from a multidimensional observable variable space, wherein a dimension of the multidimensional latent variable space is of a lower dimension than the dimension of the multidimensional observable variable space, wherein latent variables of the multidimensional latent variable space are not observable (para. 6, 132, and 153 of OOno; note the decoder and that these latent representations may be of lower dimension)
the method further comprising: 
representing the functional dependencies of the first and second statistical models as neural networks (para. 8, 41, 60 of Oono; the generative model comprises a neural network); 3 DMEU 16233887-1.102881.0032and 
training said neural networks using said observational training data (para. 7, 8, 49, 50, and 60 of Oono; training data set used to train the generative model).
Oono does not expressly disclose wherein the multidimensional observable variable space comprises a set of proxy variables for the latent variables of the multidimensional latent variable space, 
Royall discloses disclose wherein the multidimensional observable variable space comprises a set of proxy variables for the latent variables of the multidimensional latent variable space, the proxy variables used to construct the multidimensional latent variable space (para. 16, 87, 202, and 221 of Royall; the resulting latent variable will represent "the cognitive correlates of functional status" and is a proxy for dementia severity).
Hermida Domingez discloses wherein the multidimensional latent variable space defines a confounding effect on a time to event variable as a function of the multidimensional observable variable space, and receiving observational training data comprising observations from a plurality of individuals regarding the individuals developing said health condition, wherein the observational training data comprises time to event data with corresponding intervention data and observable variables, wherein the intervention data indicates a treatment; wherein the likelihood of a user developing a health condition is modelled as a time to event variable which indicates a time in the future (abstract, para. 8, 9, 63, 66, 70, 68, 74, and 75 of Hermida Domingez; note the model adjusted for the significant confounding variables of age, waist perimeter, glucose, and chronic kidney disease and the individualized hazard ratio of having an event or developing a medical condition within a given period of 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Royall and Hermida Domingez within Oono.  The motivation for doing so would have been to improve studies (para. 3 of Royall) and to estimate risk (para. 74 of Hermida Domingez).
(B) Referring to claim 5, Oono discloses wherein the multidimensional latent variable space comprises both discrete and continuous variables (para. 110, 148, and 182 of Oono).  
(C) Referring to claim 6, Oono discloses wherein the multidimensional latent variable space is drawn from a multivariate Normal distribution (para. 6-9 and 33 of Oono).  
(D) Referring to claim 8, Oono discloses wherein the multidimensional latent variable space comprises continuous variables and the observable variables are linked to the continuous variables of the multidimensional latent variable space via a normal probability distribution (para. 6, 49, 54, and 110 of Oono).


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 2017/0161635 A1) in view of Royall et al. (US 2013/0224117 A1), in view of Hermida Domingez et al. (US 2016/0342764 A1), and further in view of Whalen et al. (US 6,183,425 B1).
(A) Referring to claim 2, Oono, Royall, and Hermida Domingez  do not expressly disclose wherein a probability of the time to event variable over the intervention variable space and the multidimensional latent variable space is an antisymmetric distribution.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Whalen within Oono, Royall, and Hermida Domingez. The motivation for doing so would have been to gain a better description of individual daily activity (col. 7, lines 41-52 of Whalen).
(B) Referring to claim 3, Oono discloses wherein the probability of the time to event variable over the intervention variable space and the multidimensional latent variable space is a Weibull distribution (para. 6 of Oono).  

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 2017/0161635 A1) in view of Royall et al. (US 2013/0224117 A1), in view of Hermida Domingez et al. (US 2016/0342764 A1), and further in view of Fujimaki et al. (US 2013/0325782 A1).
(A) Referring to claims 4 and 7, Oono, Royall, and Hermida Domingez do not expressly disclose wherein a probability of the time to event variable over the intervention variable space and the multidimensional latent variable space is a categorical distribution and wherein the multidimensional latent variable space comprises discrete variables and the observable variables are linked to the discrete variables of the multidimensional latent variable space via a Bernoulli probability distribution.  
	Fujimaki discloses wherein a probability of the time to event variable over the intervention variable space and the multidimensional latent variable space is a categorical distribution and wherein the multidimensional latent variable space comprises discrete variables and the observable variables are linked to the discrete variables of the multidimensional latent variable space via a Bernoulli probability distribution (para. 92 and 93 of Fujimaki).  
.

 Response to Arguments
Applicant's arguments filed 7/19/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 7/19/21.
(1) Applicant argues that Hermida Domingez does not disclose the data from the subjects as comprising "time to event data with corresponding intervention data and observable variables, wherein the intervention data indicates a treatment". 

(A) As per the first argument, see modified 103 rejection above.  Note that Examiner relied upon Hermida Domingez for the newly added limitations, not Oono. Furthermore, regarding the "time to event data with corresponding intervention data and observable variables, wherein the intervention data indicates a treatment," limitation, note that Hermida Domingez teaches a risk-evaluation module for estimating, using a risk-evaluation model that considers predictor variables among the prognostic variables stored in the database and the prognostic parameters calculated by the analysis module, an individualized hazard ratio of having an event or developing a medical condition within a given period of time for the given patient (abstract of Hermida Domingez) and the effects of therapeutic intervention on his/her individualized multiple hazard ratios (para. 8 of Hermida Domingez). Also, note paragraph 66 of Hermida Domingez which discloses the use of this model applied to data from the same individual evaluated twice, i.e., before and after a specific therapeutic intervention, allows assessment of the effect of such intervention on the individualized risk score(s). As such, it is unclear how the language of the claim differs from the applied prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686